On Application for Rehearing.
The principal contentions in the applications of Drs. Richardson and Martin for a rehearing are (1) that Act No. 180
of 1910 (the Uniform Stock Transfer Act), which they maintain is applicable to this case, was not considered in the opinion, and (2) that the exceptions of no cause or right of action overruled by the lower court and reurged in this court, by way of answer to the appeal, were not passed upon by the court.
While it is quite true that Act No. 180 of 1910, rather than the codal provisions on sales, controls the transfer of stock, it is equally true that this act does not abrogate the general law of agency, which is applicable here, inasmuch as the agreement between plaintiff and Dr. Richardson has been found to be a mandate or procuration. Therefore, in so far as *Page 305 
Dr. Richardson is concerned, the question of whether the sale was actually completed prior to the attempted renunciation of the mandate was not material to our decision. Dr. Richardson did not have the right to purchase the stock for his own benefit without having given his principal reasonable notice of his intention to renounce the mandate. Consequently, when the stock in question was transferred to him, he acquired no real ownership therein but held the certificate merely as trustee for the account of his principal, who became the rightful owner therof.
Since we found that Dr. Martin acquired the stock from Dr. Richardson with full knowledge of the relationship existing between the latter and plaintiff and that, therefore, his purchase was not in good faith, the rights vesting in him under Act No. 180 of 1910 were no greater than they would have been under the general law of sales. See Act No. 180 of 1910, § 7.
Counsel for defendants vigorously argue that this court failed to pass upon the exceptions of no cause or right of action. The bases for the exception filed by Dr. Richardson were disposed of in the opinion. The exception filed by Dr. Martin was predicated upon the provisions of the Uniform Stock Transfer Act, and, for the reasons given above, was properly overruled.
  A rehearing is refused. *Page 306